Attachment to Advisory Action

The office action is in response to amendment filed on 12/20/21. The amendment after a final rejection has not been entered given that it introduces a new issue that would require further consideration and/or search. 

With respect to the new issue, currently amended claim 1 deletes the previously recited “triazinyl groups” as a species of the genus from which the aromatic groups are independently selected. This is in contrast to the earlier amended claim 1 filed on 9/16/21, which included triazinyl groups as a species and was relied upon in the rejections of record. The amendment dated 12/20/21 would require further search because the examiner was required to choose the best fit for the examined claims in the final office action.  

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/Satya B Sastri/
Primary Examiner, Art Unit 1762